Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 99.B.13.1 POWER OF ATTORNEY Pursuant to Item 601(b)(24) of Regulation SK and Rule 462(b) of the Securities Act of 1933 The undersigned, on behalf of the company set forth below, hereby constitutes and appoints the individuals set forth below and each of them individually as my true and lawful attorneys with full power to them and each of them to sign for me and in my name and in the capacity indicated below any and all amendments to the Registration Statements listed below filed with the Securities and Exchange Commission under the Securities Act of 1933 and the Investment Company Act of 1940 and any documentation, including Form N-8F, necessary to deregister any such registrations or to deregister any of the entities (including any issuing separate accounts) associated with the issuance of any such registrations. COMPANY: ReliaStar Life Insurance Company INDIVIDUALS WITH POWER OF ATTORNEY: J. Neil McMurdie, Michael A. Pignatella and Julie E. Rockmore REGISTRATION STATEMENTS FILED UNDER THE SECURITIES ACT OF 1933: 002-66542 033-09153 033-65870 333-47094 333-100207 333-105319 002-75185 033-57244 033-69892 333-69431 333-100208 333-120636 002-95392 033-73058 333-18517 333-92000 333-100209 REGISTRATION STATEMENTS FILED UNDER THE INVESTMENT COMPANY ACT OF 1940: 811-02997 811-03341 811-04208 811-04855 811-08224 811-09002 I hereby ratify and confirm on this 11 th day of March, 2007, my signature as it may be signed by my said attorneys to any such registration statements and any and all amendments thereto. Signature /s/ Donald W. Britton Donald W. Britton, President POWER OF ATTORNEY Pursuant to Item 601(b)(24) of Regulation SK and Rule 462(b) of the Securities Act of 1933 The undersigned, on behalf of the company set forth below, hereby constitutes and appoints the individuals set forth below and each of them individually as my true and lawful attorneys with full power to them and each of them to sign for me and in my name and in the capacity indicated below any and all amendments to the Registration Statements listed below filed with the Securities and Exchange Commission under the Securities Act of 1933 and the Investment Company Act of 1940 and any documentation, including Form N-8F, necessary to deregister any such registrations or to deregister any of the entities (including any issuing separate accounts) associated with the issuance of any such registrations. COMPANY: ReliaStar Life Insurance Company INDIVIDUALS WITH POWER OF ATTORNEY: J. Neil McMurdie, Michael A. Pignatella and Julie E. Rockmore REGISTRATION STATEMENTS FILED UNDER THE SECURITIES ACT OF 1933: 002-66542 033-09153 033-65870 333-47094 333-100207 333-105319 002-75185 033-57244 033-69892 333-69431 333-100208 333-120636 002-95392 033-73058 333-18517 333-92000 333-100209 REGISTRATION STATEMENTS FILED UNDER THE INVESTMENT COMPANY ACT OF 1940: 811-02997 811-03341 811-04208 811-04855 811-08224 811-09002 I hereby ratify and confirm on this 16 th day of March, 2007, my signature as it may be signed by my said attorneys to any such registration statements and any and all amendments thereto. Signature /s / Robert W. Crispin Robert W. Crispin, Director and Senior Vice President, Investments POWER OF ATTORNEY Pursuant to Item 601(b)(24) of Regulation SK and Rule 462(b) of the Securities Act of 1933 The undersigned, on behalf of the company set forth below, hereby constitutes and appoints the individuals set forth below and each of them individually as my true and lawful attorneys with full power to them and each of them to sign for me and in my name and in the capacity indicated below any and all amendments to the Registration Statements listed below filed with the Securities and Exchange Commission under the Securities Act of 1933 and the Investment Company Act of 1940 and any documentation, including Form N-8F, necessary to deregister any such registrations or to deregister any of the entities (including any issuing separate accounts) associated with the issuance of any such registrations. COMPANY: ReliaStar Life Insurance Company INDIVIDUALS WITH POWER OF ATTORNEY: J. Neil McMurdie, Michael A. Pignatella and Julie E. Rockmore REGISTRATION STATEMENTS FILED UNDER THE SECURITIES ACT OF 1933: 002-66542 033-09153 033-65870 333-47094 333-100207 333-105319 002-75185 033-57244 033-69892 333-69431 333-100208 333-120636 002-95392 033-73058 333-18517 333-92000 333-100209 REGISTRATION STATEMENTS FILED UNDER THE INVESTMENT COMPANY ACT OF 1940: 811-02997 811-03341 811-04208 811-04855 811-08224 811-09002 I hereby ratify and confirm on this 12 th day of March, 2007, my signature as it may be signed by my said attorneys to any such registration statements and any and all amendments thereto. Signature /s / Thomas J. McInerney Thomas J. McInerney, Director and Chairman POWER OF ATTORNEY Pursuant to Item 601(b)(24) of Regulation SK and Rule 462(b) of the Securities Act of 1933 The undersigned, on behalf of the company set forth below, hereby constitutes and appoints the individuals set forth below and each of them individually as my true and lawful attorneys with full power to them and each of them to sign for me and in my name and in the capacity indicated below any and all amendments to the Registration Statements listed below filed with the Securities and Exchange Commission under the Securities Act of 1933 and the Investment Company Act of 1940 and any documentation, including Form N-8F, necessary to deregister any such registrations or to deregister any of the entities (including any issuing separate accounts) associated with the issuance of any such registrations. COMPANY: ReliaStar Life Insurance Company INDIVIDUALS WITH POWER OF ATTORNEY: J. Neil McMurdie, Michael A. Pignatella and Julie E. Rockmore REGISTRATION STATEMENTS FILED UNDER THE SECURITIES ACT OF 1933: 002-66542 033-09153 033-65870 333-47094 333-100207 333-105319 002-75185 033-57244 033-69892 333-69431 333-100208 333-120636 002-95392 033-73058 333-18517 333-92000 333-100209 REGISTRATION STATEMENTS FILED UNDER THE INVESTMENT COMPANY ACT OF 1940: 811-02997 811-03341 811-04208 811-04855 811-08224 811-09002 I hereby ratify and confirm on this 9 th day of March, 2007, my signature as it may be signed by my said attorneys to any such registration statements and any and all amendments thereto. Signature / s/ Kathleen A. Murphy Kathleen A. Murphy, Director POWER OF ATTORNEY Pursuant to Item 601(b)(24) of Regulation SK and Rule 462(b) of the Securities Act of 1933 The undersigned, on behalf of the company set forth below, hereby constitutes and appoints the individuals set forth below and each of them individually as my true and lawful attorneys with full power to them and each of them to sign for me and in my name and in the capacity indicated below any and all amendments to the Registration Statements listed below filed with the Securities and Exchange Commission under the Securities Act of 1933 and the Investment Company Act of 1940 and any documentation, including Form N-8F, necessary to deregister any such registrations or to deregister any of the entities (including any issuing separate accounts) associated with the issuance of any such registrations. COMPANY: ReliaStar Life Insurance Company INDIVIDUALS WITH POWER OF ATTORNEY: J. Neil McMurdie, Michael A. Pignatella and Julie E. Rockmore REGISTRATION STATEMENTS FILED UNDER THE SECURITIES ACT OF 1933: 002-66542 033-09153 033-65870 333-47094 333-100207 333-105319 002-75185 033-57244 033-69892 333-69431 333-100208 333-120636 002-95392 033-73058 333-18517 333-92000 333-100209 REGISTRATION STATEMENTS FILED UNDER THE INVESTMENT COMPANY ACT OF 1940: 811-02997 811-03341 811-04208 811-04855 811-08224 811-09002 I hereby ratify and confirm on this 13 day of March, 2007, my signature as it may be signed by my said attorneys to any such registration statements and any and all amendments thereto. Signature /s/ Steven T. Pierson Steven T. Pierson, Senior Vice President and Chief Accounting Officer POWER OF ATTORNEY Pursuant to Item 601(b)(24) of Regulation SK and Rule 462(b) of the Securities Act of 1933 The undersigned, on behalf of the company set forth below, hereby constitutes and appoints the individuals set forth below and each of them individually as my true and lawful attorneys with full power to them and each of them to sign for me and in my name and in the capacity indicated below any and all amendments to the Registration Statements listed below filed with the Securities and Exchange Commission under the Securities Act of 1933 and the Investment Company Act of 1940 and any documentation, including Form N-8F, necessary to deregister any such registrations or to deregister any of the entities (including any issuing separate accounts) associated with the issuance of any such registrations. COMPANY: ReliaStar Life Insurance Company INDIVIDUALS WITH POWER OF ATTORNEY: J. Neil McMurdie, Michael A. Pignatella and Julie E. Rockmore REGISTRATION STATEMENTS FILED UNDER THE SECURITIES ACT OF 1933: 002-66542 033-09153 033-65870 333-47094 333-100207 333-105319 002-75185 033-57244 033-69892 333-69431 333-100208 333-120636 002-95392 033-73058 333-18517 333-92000 333-100209 REGISTRATION STATEMENTS FILED UNDER THE INVESTMENT COMPANY ACT OF 1940: 811-02997 811-03341 811-04208 811-04855 811-08224 811-09002 I hereby ratify and confirm on this 9 th day of March, 2007, my signature as it may be signed by my said attorneys to any such registration statements and any and all amendments thereto. Signature /s / Catherine H. Smith Catherine H. Smith, Director and Senior Vice President POWER OF ATTORNEY Pursuant to Item 601(b)(24) of Regulation SK and Rule 462(b) of the Securities Act of 1933 The undersigned, on behalf of the company set forth below, hereby constitutes and appoints the individuals set forth below and each of them individually as my true and lawful attorneys with full power to them and each of them to sign for me and in my name and in the capacity indicated below any and all amendments to the Registration Statements listed below filed with the Securities and Exchange Commission under the Securities Act of 1933 and the Investment Company Act of 1940 and any documentation, including Form N-8F, necessary to deregister any such registrations or to deregister any of the entities (including any issuing separate accounts) associated with the issuance of any such registrations. COMPANY: ReliaStar Life Insurance Company INDIVIDUALS WITH POWER OF ATTORNEY: J. Neil McMurdie, Michael A. Pignatella and Julie E. Rockmore REGISTRATION STATEMENTS FILED UNDER THE SECURITIES ACT OF 1933: 002-66542 033-09153 033-65870 333-47094 333-100207 333-105319 002-75185 033-57244 033-69892 333-69431 333-100208 333-120636 002-95392 033-73058 333-18517 333-92000 333-100209 REGISTRATION STATEMENTS FILED UNDER THE INVESTMENT COMPANY ACT OF 1940: 811-02997 811-03341 811-04208 811-04855 811-08224 811-09002 I hereby ratify and confirm on this 9 day of March, 2007, my signature as it may be signed by my said attorneys to any such registration statements and any and all amendments thereto. Signature / s/ David A. Wheat David A. Wheat, Director, Executive Vice President and Chief Financial Officer
